UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4237
KRISTIL WILLIAM MEEHAN,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4241
ANTONY RICHARD HUSBANDS, a/k/a
Tony Lnu,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-99-235)

                      Submitted: October 31, 2000

                      Decided: November 20, 2000

     Before NIEMEYER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. MEEHAN
                               COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina; Charles D.
Lucky, BLANCO, TACKABERRY, COMBS & MATAMOROS,
P.A., Winston-Salem, North Carolina, for Appellants. Walter C. Hol-
ton, Jr., United States Attorney, Robert M. Hamilton, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Kristil William Meehan and Antony Richard Husbands were con-
victed pursuant to their guilty pleas of bribing a bank official. On
appeal, they allege that the district court erred by failing to reduce
their base offense levels by three levels pursuant to USSG § 2X1.1.1
Finding no error, we affirm.

   The basic facts of this case are relatively straightforward and undis-
puted. Meehan established a rapport with a male teller at a branch of
First Union National Bank, and the two exchanged pager numbers in
anticipation of a future meeting. Meehan contacted the teller the next
day and stated that she wanted to meet him for personal reasons.2
When the teller arrived at the specified location, Meehan introduced
him to Husbands. Husbands told the teller that he was looking for
    1
     U.S. Sentencing Guidelines Manual (1998). This section allows for a
three-level reduction for conspiracies, attempts, and solicitations where
the substantive offense was not completed and the offense is not covered
by another guideline section.
   2
     The teller testified that he thought Meehan was interested in a roman-
tic relationship.
                      UNITED STATES v. MEEHAN                         3
someone at a bank who would supply him with account numbers he
could use to cash fraudulent checks. Husbands explained what he was
looking for in each account and offered the teller $2000 per account.
The teller said that he would be interested in the scheme, and the par-
ties agreed to meet again to discuss the specifics.

   The teller reported the encounter to his superiors at the bank the
next day, and he agreed to cooperate with the police. The teller met
with Appellants twice more to firm up the details of the scheme.
Appellants planned to defraud the bank out of approximately
$180,000, and the teller would be paid a total of $25,000 for his ser-
vices ($2000 each for ten account numbers and $5000 because the
people cashing the checks would not need false identification if the
teller handled the transactions). At one meeting, Husbands showed
the teller a sample fraudulent check. Appellants were arrested before
any checks were made or cashed.

   We review the district court’s application of a guideline provision
de novo, and the factual findings underlying the guideline application
are reviewed for clear error. See United States v. Blake, 81 F.3d 498,
503 (4th Cir. 1996). Appellants argue that the offense of conviction,
when viewed in connection with a larger scheme to defraud, is analo-
gous to an attempt under USSG § 2X1.1(b)(1). They further claim
that cross referencing the applicable sections of the guidelines sup-
ports their position. We disagree.

   There is nothing in the statute even mentioning "attempts," nor do
Appellants cite any cases which have made the same analogy. To the
contrary, the crime of offering a bribe to a bank official "is completed
when a defendant expresses an ability and a desire to pay the bribe."
United States v. Rasco, 853 F.2d 501, 505 (7th Cir. 1988). Here, the
record supports the district court’s finding that the Appellants showed
the necessary ability and desire when they offered the teller $25,000
for his part in the scheme. Because Appellants were convicted of a
completed substantive offense, rather than an incomplete conspiracy
or attempt, USSG § 2X1.1, by its plain and unambiguous terms, does
not apply.3 See United States v. Williams, 81 F.3d 1321, 1327-28 (4th
Cir. 1996).
  3
  Appellants’ position is based on a misunderstanding of the guidelines.
The guideline applicable to the offense of conviction, USSG § 2B4.1,
4                      UNITED STATES v. MEEHAN
  We therefore affirm Meehan’s and Husbands’ sentences. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED

allows the sentencing court to calculate the base offense level using the
greater of the value of the bribe (here, $25,000) or the value of the bene-
fit to be conferred ($180,000). The loss table in USSG § 2F1.1 is used
to determine the proper enhancement. Appellants rely on USSG § 2F1.1,
comment. (nn.8,10), to make a bridge to USSG § 2X1.1. However, these
application notes expressly apply only in cases where there is an incom-
plete offense. More importantly, the instruction to use the table in USSG
§ 2F1.1 applies only to the table, not the entire guideline. See USSG
§ 1B1.5(b)(2).